      Case 3:16-md-02741-VC Document 3516 Filed 04/30/19 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF CALIFORNIA
 3

 4   IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
     LIABILITY LITIGATION
 5   ___________________________________              Case No. 3:16-md-2741-VC
     This document relates to:
 6

 7   Billy Worth, et al. v. Monsanto Company
     Case No. 3:18-cv-02906-VC
 8

 9                                      SUGGESTION OF DEATH

10          Pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure, the undersigned
11   counsel hereby suggests on the record the death of Plaintiff Billy Worth during the pendency of
12
     this action. Counsel will file a separate motion or stipulation for the filing of an Amended
13
     Complaint substituting parties in this matter.
14
     Dated: April 30, 2019                                MESHBESHER & SPENCE, LTD.
15

16
                                                          By _/s/ Anthony J. Nemo_______
17                                                        Anthony J. Nemo (MN#221351)
                                                          Andrew L. Davick (MN#332719)
18                                                        Ashleigh E. Raso, (MN #0393353)
                                                          1616 Park Avenue
19
                                                          Minneapolis, MN 55404
20                                                        Telephone: (612) 339-9121
                                                          Facsimile: (612) 339-9188
21                                                        tnemo@meshbesher.com
                                                          adavick@meshbesher.com
22                                                        araso@meshbesher.com
23
                                                          Attorneys for Plaintiffs
24

25

26

27

28
                                                      1
      Case 3:16-md-02741-VC Document 3516 Filed 04/30/19 Page 2 of 2



 1                                     CERTIFICATE OF SERVICE
 2          I, Tracy J. Dimmick, hereby certify that on April 30, 2019, I electronically filed the
 3
     foregoing Document using the CM/ECF system which will serve notifications of such filing to
 4
     the email of all counsel of record in this action.
 5
                                                              /s/ Tracy J. Dimmick
 6                                                            Tracy J. Dimmick
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          2
